
	
		I
		112th CONGRESS
		2d Session
		H. R. 4586
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2012
			Mrs. Myrick
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on artificial staple
		  fibers of viscose rayon, not carded, combed or otherwise processed for
		  spinning.
	
	
		1.Artificial staple fibers of
			 viscose rayon, not carded, combed or otherwise processed for spinning
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Artificial staple fibers of viscose rayon, not carded, combed
						or otherwise processed for spinning, measuring greater than 1.3 decitex to 1.66
						decitex and having a fiber length each measuring 20 mm or more but not over 150
						mm (provided for in subheading 5504.10.00) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
